UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4804
CHRISTINA OXENDINE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
              Terrence W. Boyle, Chief District Judge.
                          (CR-00-107-BO)

                      Submitted: May 13, 2002

                      Decided: June 11, 2002

     Before LUTTIG, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Carl G. Ivarsson, Jr., COOK, IVERSON & SHOBER, Fayetteville,
North Carolina, for Appellant. John Stuart Bruce, United States Attor-
ney, Anne M. Hayes, Assistant United States Attorney, Banumathi
Rangarajan, Assistant United States Attorney, Raleigh, North Caro-
lina, for Appellee.
2                    UNITED STATES v. OXENDINE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Christina Oxendine appeals her conviction and 33-month sentence
for being an accessory after the fact to an interstate kidnaping com-
mitted by her brother, see 18 U.S.C.A. §§ 3, 1201 (West 2000), and
aiding and abetting her parents’ misleading statements to federal
authorities, see 18 U.S.C. §§ 2, 1001(a)(2) (1994). Oxendine chal-
lenges the district court’s findings supporting a two-level enhance-
ment of her offense level for obstruction of justice pursuant to U.S.
Sentencing Guidelines Manual § 3C1.1 (2000), based on her perjury
at trial. For the following reasons, we affirm.

   At trial, Oxendine testified that on or about February 8, 1998, her
aunt contacted Oxendine’s family in North Carolina and asked them
to drive to Baltimore, Maryland due to an "emergency." Oxendine
further testified that upon arriving in Baltimore, her aunt instructed
her to bail out "Jerry Oxendine," an individual Oxendine testified she
did not know, who later turned out to be Gerald Moore, Oxendine’s
fugitive brother. The Government’s witnesses, however, testified
Oxendine and her family knew Moore was in Baltimore and that he
had been arrested on February 6, 1998 for unrelated state charges
under an alias. Based on this discrepancy and Oxendine’s incredible
version of events, the district court found Oxendine committed per-
jury in testifying in her own defense at trial.

   At Oxendine’s sentencing hearing, the district court imposed a two-
level enhancement for obstruction of justice pursuant to § 3C1.1
because Oxendine deliberately offered false testimony in her defense.
Oxendine challenges the application of this enhancement, alleging the
court failed to make necessary findings in applying the enhancement
and that there was insufficient evidence to support it.

  Oxendine’s assignments of error are meritless. The district court
adopted the factual findings of Oxendine’s presentence report as its
                     UNITED STATES v. OXENDINE                       3
own, which satisfies the requirements of United States v. Dunnigan,
507 U.S. 87, 94-95 (1993) (obliging sentencing courts to make spe-
cific findings of perjury before in applying § 3C1.1 enhancements
based on a defendant’s testimony at trial). See United States v. Haas,
171 F.3d 259, 268 (5th Cir. 1999). Furthermore, the findings of Oxen-
dine’s presentence report, combined with the Government’s uncon-
tested proffer at sentencing and the district court’s statements during
trial, provide a sufficient evidentiary basis for the § 3C1.1 enhance-
ment. Therefore, we find Oxendine’s objections to the enhancement
of her offense level for obstruction of justice under § 3C1.1 based on
her perjury at trial are without merit.

   Accordingly, we affirm Oxendine’s sentence and dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED